Exhibit 10(f)(3)

AMENDMENT NO. 4

TO

2008 RESTATEMENT

OF

XEROX CORPORATION

UNFUNDED RETIREMENT INCOME GUARANTEE PLAN

W I T N E S S E T H:

WHEREAS, Xerox Corporation (the “Employer”) has established the Xerox
Corporation Unfunded Retirement Income Guarantee Plan, which is presently set
forth in the “2008 Restatement of Xerox Corporation Unfunded Retirement Income
Guarantee Plan”, as amended by Amendments No. 1 through 3 (the “Plan”), and

WHEREAS, the Employer desires to amend the Plan,

NOW, THEREFORE, the Plan is hereby amended as follows:

1. Effective September 1, 2009, Article 9 is amended to read in its entirety as
follows:

“ARTICLE 9

Localization Transition Benefit

Section 9.1. Localization Transition Benefit. This Article creates a new benefit
under the Plan, entitled the Localization Transition Benefit.

Section 9.2. Eligibility. An Employee is eligible to receive a Localization
Transition Benefit only if he or she has received a localization agreement from
the Company expressly promising that the Company will provide such benefit (the
“Localization Agreement”) and stating the dollar amount of the initial account
balance.

Section 9.3. Benefit. For an Employee eligible under Section 9.2, the Company
shall establish an account with an initial balance equal to the amount stated in
the Localization Agreement. The balance will be credited with interest at the
interest rate credited to Cash Balance Retirement Accounts under the Funded Plan
and in the same manner as interest is credited to these Accounts under the
Funded Plan.

Section 9.4. Vesting. The Employee’s right to a benefit under this Article will
become nonforfeitable (“Vested”) if he or she remains an Employee in the
Company’s service in the United States according to the following schedule:

(a) The Vested percentage will be 20% upon the completion of two years of
service following the effective Date of the Localization Agreement. On the
completion of each successive year thereafter, ending on each anniversary date
of the Localization Agreement, the Vested percentage will increase in equal
increments so that the Vested percentage will be 100% upon the date on which the
Employee attains age 60.

(b) The Employee’s right to a benefit under this Article will be (i) 100% Vested
upon attainment of age 60, and (ii) will be no less than 20% vested upon the
occurrence of a Change in Control.



--------------------------------------------------------------------------------

Section 9.5. Payment.

(a) Upon separation from service (as defined for purposes of Section 409A of the
Code), the Vested Localization Transition Benefit will be paid in 120 equal
monthly installments, commencing on the first day of the seventh month following
separation. The first payment will be equal to the monthly installment then due,
plus the six monthly installments missed because of the six-month delay in
payment. Regular monthly installments will be paid thereafter.

(b) If the Employee dies after commencing the benefit under this Article but
before receiving all 120 installments, the present value of the remaining
installments will be paid to his or her estate 30 days after the date of the
Employee’s death. Such present value shall be determined in accordance with
Section 1.3(a) of the Funded Plan. If the Employee dies before commencing the
benefit under this Article, the Vested balance will be paid to his or her estate
as a single sum amount 30 days after the date of the Employee’s death.

(c) Upon the occurrence of a Section 409A-Conforming Change in Control, the
Vested Localization Transition Benefit will be paid in a lump sum 30 days after
such Section 409A-Conforming Change in Control.

(d) If the Employee returns to his or her home country, installments of the
Vested Localization Transition Benefit payable in any year will be forfeited to
the extent of retirement or severance benefits payable in the same year by
reason of his or her employment in such country by the Company or any affiliate.
The retirement or severance benefits are those which relate to the period over
which the Employee had been vesting in the Localization Transition Benefit.
Service considered for Vesting will cease once an Employee returns to his or her
home country.

Section 9.6. Other Plan Provisions.

(a) The provisions of Article 4 do not apply to the Localization Transition
Benefit, except for Section 4.5 (stating that benefits under the Plan are
unfunded and unsecured. The provisions of Article 5 (relating to a Change in
Control) do not apply to the Localization Transition Benefit.

Section 9.7 September 2009 Localization Agreement

(a) In the case of that certain Localization Agreement entered into September
2009 (the “September 2009 Localization Agreement”) with respect to the employee
covered by such agreement (“Covered Employee”), the provisions of this Section
shall apply.

(b) The Company shall establish an account with an initial balance equal to the
initial allocation stated in the September 2009 Localization Agreement, and
shall credit annual allocations as stated in such agreement if the Covered
Employee is in the Company’s service in the United States on the allocation
date. Interest will be credited to such balance at the interest rate credited to
the Cash Balance Retirement Accounts under the Funded Plan, in accordance with
Section 9.3 of this Plan.

(c) The right to a benefit under the September 2009 Localization Agreement will
be 50% Vested at all times before the Covered Employee attains age 51. The
Vested percentage will increase in increments of five percentage points on each
of the Covered Employee’s birthdays beginning on his 51st birthday, until
reaching 100% upon his 60th birthday, but only if he is an Employee in the
Company’s service in the United States on each such birthday. The Vested
percentage will be 100% upon a Change in Control.

 

2



--------------------------------------------------------------------------------

(d) In addition to the balance described in subsection (b), an additional amount
may be credited pursuant to the September 2009 Localization Agreement on the
Covered Employee’s 60th birthday, if he is then an Employee in the Company’s
service in the United States

(e) Distributions of the September 2009 Localization Agreement are governed by
Section 9.5, including Section 9.5(d), and by Section 9.4(b).

The foregoing amendment is effective as of the date stated herein. In all other
respects, the Plan remains unchanged.

IN WITNESS WHEREOF, the Employer has caused this Amendment to be signed as of
this 9th day of October, 2009.

 

XEROX CORPORATION

By:

 

/S/ PATRICIA M. NAZEMETZ

  Vice President

 

3